Citation Nr: 0309198	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  97-26 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.        

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Roanoke, Virginia which denied service connection for a 
right shoulder disability as secondary to head trauma.  

This matter was remanded to the RO in July 1999 and December 
2000.  In December 2002, this issue was developed by the 
Board pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  The Board notes that 38 C.F.R. § 19.9(a)92) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002)) redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

Review of the record reveals that a VA medical opinion is 
necessary in order to determine if the veteran currently has 
a right shoulder disability, and if so, whether the right 
shoulder disability is at least as likely as not to be 
related to the head injury sustained in 1966.  The Board 
notes that the veteran was afforded a VA examination in June 
2002.  However, the VA examiner did not clearly indicate 
whether the veteran currently had a right shoulder 
disability, although there were findings of limitation of 
flexion.  The VA examiner also did not provide a medical 
opinion as to whether the right shoulder disability is at 
least as likely as not related to the head injury in 1966.  
The Board notes that the RO was directed to obtain this 
medical opinion in the July 1999 and December 2000 remands.  
Such opinion was not obtained.  The Board is obligated by law 
to ensure that the RO complies with its directives, as well 
as those of the Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board finds that this issue should be remanded 
and the RO should obtain a medical opinion which fully 
address the etiology of the right shoulder disability and 
whether the right shoulder disability, if any, is related to 
the 1966 head injury.  

Accordingly, this case is remanded for the following action: 

1.  Make arrangements with the Nashville, 
Tennessee, VA medical facility to have 
the examiner who conducted the June 2002 
VA examination (or if she is no longer 
available, a suitable replacement) 
prepare an addendum to the June 2002 VA 
examination report that addresses whether 
the veteran has a right shoulder 
disability, and if so, whether it is at 
least as likely as not that any right 
shoulder disability found to be present 
is etiologically related to the veteran's 
period of military service, to include as 
a residual of his in-service head injury.  
In offering this assessment, the examiner 
must comment on the June 2002 private MRI 
report of the veteran's right shoulder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to service 
connection for a right shoulder 
disability.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




